EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This office action is in response to the amendment of July 5, 2022, which amendment has been ENTERED.
It is noted that claims 1-8 stand CANCELLED.
The replacement drawing sheet of July 5, 2022 has been APPROVED.
The drawings of May 7, 2020 as corrected by the drawing of the replacement drawing sheet of July 5, 2022 are hereby accepted as FORMAL.
The claim listing with the amendment of July 5, 2022 fails to comply with 37 CFR 1.121(c) in that the status indicator for claims 1-8 is not “in a parenthetical expression.”  Nevertheless, the claim listing has been ENTERED.  No correction for this informality is required.
Ferguson et al (‘754) is of general interest for the disclosure related to using a radar to detect the state of traffic signals, noting, for example, paragraph [0027].
Ben Shalom et al (‘278) is of general interest for the disclosure related to using a radar to detect the state of a traffic light, noting, for example, paragraphs [0139]-[0142].
Lewin (‘851) is of general interest for the disclosure related to the use a “light attenuation device” in a traffic light.
Ferguson et al (‘487) is of general interest for the disclosure related to the using of a radar to detect the state of a traffic light, noting, for example, column 5, lines 62-64.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

On page 1 of the specification, immediately above the heading, “BACKGROUND AND SUMMARY OF THE INVENTION” insert
--CROSS-REFERENCE TO RELATED APPLICATIONS
[0001]   This application is a National Phase entry of International Patent Application No. PCT/EP2019/052004, filed on January 28, 2019, which claims priority from German Patent Application No. DE 10 2018 201 374.8, filed on January 30, 2018, the entire disclosures of which are expressly incorporated herein by reference.--.

On page 1 of the specification, under the heading, “BACKGROUND AND SUMMARY OF THE INVENTION,” delete paragraph numbering [0001] and insert --[0002]-- therefor.

On page 1 of the specification, delete paragraph numbering [0002] and insert –[0003]—therefor.
On pages 2-16 of the specification, cancel each paragraph numbering, and insert the next larger paragraph numbering therefor.  For example, [0003] becomes [0004]; [0004] becomes [0005] and so on.

Authorization for this examiner’s amendment was given in an interview with Sue Walts on September 6, 2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 9-12 are allowable over the prior art of record due to the amendment of July 5, 2022, and due to the remarks with that amendment, which remarks are taken as being persuasive.
The text of independent claim 13 as newly-amended is as follows:
“13. (Currently Amended) An assistance system for a vehicle, comprising: a detection unit comprising a sensor system for detecting an actual signal state [[of]] indicated by an absorber device for a light signal installation for a processorindicated by the absorber device in performing an assistance function.”  (Bold added).
Looking, now, to independent claim 13 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 14-16 depends directly from allowable, independent claim 13, each of claims 14-16 is allowable for, at least, the reasons for which independent claim 13 is allowable.
The rejection of claims 13-16 under 35 USC 112(a) and 112(b) as set forth in the office action of May 2, 2022 has been overcome due to the amendment of July 5, 2022 and due to the remarks with the amendment, which remarks are taken as being persuasive.
The objection to the drawings as set forth in the office action of May 2, 2022 has been overcome by the replacement drawing sheet of July 5, 2022, which replacement drawing sheet has been APPROVED.
All rejections and objections of record have been overcome.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648